EX 10.1 Form of Restricted Stock Agreement, approved September 19, 2016

 

 

Restricted Stock Agreement

 

This Agreement is made as of the ____ day of __________, ____ (“Date of Award”),
between Torotel, Inc., a Missouri corporation (the “Company”), and ___________,
(the “Grantee”).  In consideration of the agreements set forth, the Company and
the Grantee agree as follows:

 

1.



Grant.  A restricted stock award (“Award”) of _______shares (“Award Shares”) of
the Company’s stock, $.01 par value per share (“Stock”), and total fair market
value equal to ___________ (__%) of the Grantee’s base pay on the date of this
agreement, is hereby granted by the Company to the Grantee subject to the terms,
conditions, and provisions of the Stock Award Plan (the “Plan”), the terms of
which are incorporated by reference herein.

 

2.



Restriction. None of the Award Shares shall be sold, assigned, pledged or
otherwise disposed of, voluntarily or involuntarily, by the Grantee.

 

3.



Release of Restriction. (a) The restriction set forth in Section 2 shall lapse
on the fifth anniversary date of the Date of Award if during the five (5) year
restriction period the Company’s

4.



1) cumulative annual growth in revenue is at least 10% and

5.



2) the average economic value added as a percentage of revenue is at least 2%.

 

(b) The restriction set forth in Section 2, to the extent they have not yet
lapsed in accordance with subsection (a) above shall lapse on the first to
happen of (i) the termination of Grantee’s employment with the Company by reason
of disability, (ii) the Grantee’s death, or (iii) an action by the Compensation
Committee of the Board of Directors that, in its sole discretion, terminates
such restrictions.

 

6.



Forfeiture. If the restrictions set forth in Section 2 have not lapsed in
accordance with any of the conditions set forth in Section 3, the Award Shares
shall be immediately forfeited to the Company no later than the fifth
anniversary date of the Date of Award.

 

7.



Tender Offer, Merger, Adjustment of Shares. Notwithstanding anything contained
herein to the contrary, (a) After the first anniversary of the Date of Award,
Award Shares (i) may be tendered in response to a tender offer or invitations to
tender of greater than fifty percent (50%) of the outstanding Common Stock of
the Company or (ii) may be surrendered in a merger, consolidation or share
exchange involving the Company.  (b) In the event of any change in the
outstanding Common Stock resulting from a subdivision or consolidation of
shares, the Award Shares shall be treated in the same manner in any such
transaction as other Common Stock.  Any Common Stock received by Grantee with
respect to the Award Shares in any such transaction shall be subject to the
restrictions and conditions set forth herein.

 





--------------------------------------------------------------------------------

 



 

8.



Rights as Stockholder.  Grantee shall be entitled to all of the rights of a
stockholder with respect to the Award Shares including the right to vote such
shares and to receive dividends and other distributions payable with respect to
such shares since the Date of Award.

 

9.



Escrow of Share Certificates.  Certificates for the Award Shares shall be issued
in the Grantee’s name and shall be held in escrow by the Company until all
restrictions lapse or such shares are forfeited as provided herein.  A
certificate or certificates representing the Award Shares as to which
restrictions have lapsed shall be delivered to the Grantee upon such lapse.

 

10.



Government Regulations.  Notwithstanding anything contained herein to the
contrary, the Company’s obligation to issue or deliver certificates evidencing
the Award Shares shall be subject to all applicable laws, rules and regulations
and to such approvals by any government agencies or national securities
exchanges as may be required.

 

11.



Governing Law.  This Agreement shall be construed under the laws of the State of
Kansas.

 

 

IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the day
and year first above written.

 

                                                                       TOROTEL,
INC.

Grantee: By:

 

Name:Name:

 

Title:Title:

 

Date:Date:



--------------------------------------------------------------------------------